375 F.2d 118
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.PERRY PUBLICATIONS, INC., Palm Beach Post-Times andPensacola News Journal Divisions, Respondents.
No. 23357.
United States Court of Appeals Fifth Circuit.
March 27, 1967, Rehearing Denied May 25, 1967.

Marcel Mallet-Prevost, Asst. Gen. Counsel, Bernard M. Dworski, Atty., Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Nancy M. Sherman, Attys., N.L.R.B., Washington, D.C., for petitioner.
J. R. Goldthwaite, Jr., Atlanta, Ga., for intervenor.
Harrison C. Thompson, Jr., of Shackleford, Farrior, Stallings, Glos & Evans, Tampa, Fla., for respondents.
Before PHILLIPS,1 THORNBERRY and DYER, Circuit Judges.
PER CURIAM:


1
This case is before the court on a petition to enforce an order of the National Labor Relations Board against Perry Publications, Inc., Palm Beach Post-Times and Pensacola News Journal Divisions.


2
On a consideration of the record as a whole, we are of the opinion that the factual findings and conclusions of the Board are supported by substantial evidence; that such findings and conclusions afford a proper legal basis for the Board's order; and that the record reflects no legal ground on which a denial of enforcement could be predicated.


3
We think it would serve no useful purpose to delineate the evidentiary facts reflected in four printed volumes of the record.


4
The order will be enforced.



1
 Of the Tenth Circuit, sitting by designation